DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s response filed on 3/16/2022 has been considered by the Examiner. Currently claims 1-2, 4, 6-21 are pending, claims 1, 12, 13, and 18 have been amended and claims 3 and 5 are canceled. Applicant’s amendments in claims 1 and 19 have overcome the previously filed rejection of the claims under 35 U.S.C 101. A complete action on the merits of claims 1-2, 4, 6-21 follows below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 10, 12, 13, 16, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2007/0032826) in view of Schwartz (2018/0325597), and in further view of Fish (2011/0144524).
Regarding claim 1, Schwartz ‘826 teaches a method of determining parameters for cardiac ablation ([0001] method for planning, simulating and conducting a medical procedure such as a cardiac treatment procedure for treating atrial fibrillation), comprising:
receiving a tissue biological property map for a cardiac region to be ablated, wherein the tissue biological property map comprises a map of tissue thickness ([0165] 3D image of the heart as it includes parameters related to tissue thickness);
computing [dimensions or features] using the tissue biological property map ([0165] the thickness as given by the 3D image of the heart and [0186] steps 110 and 115);
 and 
determining one or more of ablation energy level, ablation time, and ablation contact force to achieve a transmural lesion using the computed [dimensions or features] (during planning of the ablation procedure [0165] discusses ablation parameters such as RF power and burn duration for achieving a complete transmural ablation are based on the thickness as given by the 3D image of the heart). 
Schwartz ‘826 does not teach the second biological property map is tissue adipose content, tissue scar content, tissue fibrosis, or tissue fiber orientation.
However, Schwartz ‘597 teaches a device within the same field of invention ([Abstract] the second biological property map is tissue adipose content, tissue scar content, tissue fibrosis , or tissue fiber orientation) providing more than one tissue biological property map for a cardiac region to be ablated ([0216] -[0220] 2D or 3D dielectric map of the region or a portion of the organ is created and optionally displayed to a user ([0227] the dataset is associated with additional data, for example, mechanical parameters (e.g., fibrosis map), physiological parameters (e.g., patient ECG patterns, patient body temperature), myocardial fiber orientation data, heart wall thickness data, and other tissue specific parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive at least two tissue biological property maps for cardiac ablation since Schwartz ‘597 provides additional information that would allow for planning of treatments such as ablation treatments [0003]. 
Schwartz ‘826 does not teach a transmurality index map, and outputting a graphical representation of the transmurality index map.
 However, Fish provides for a visual representation indicative of the depth of the lesion formed in the target tissue relative to the thickness of the target tissue (i.e provide information regarding the transmurality of the lesion) [0005] and using it with regards to ablation. Furthermore, Fish in [0061] discusses an equation used to calculate a value that is indicative of a predicted depth of a lesion being formed in the tissue. Fish also provides for tissue biological property map comprises a tissue thickness map [0005] and outputting a graphical representation of the transmurality index map ([0005] visual representation of transmurality of the lesion [0099] predicted lesion depth calculations may be displaced in concert with a model or image 75of the anatomical structure that is being ablated [0100] superimposeing predicted lesion depth on the image/model 75). 
The Specification defines the term “transmural lesion” to be “a lesion that extends from the endocardial surface to the epicardial surface, with low voltage amplitude across the thickness of the myocardium.” The term “transmural” is defined as “passing through a wall, as of the body or any hollow structure.” (www.dictionary.com). The term “transmurality” is therefore defined to be the depth at which the lesion is capable of penetrating tissue as broadly as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compute a transmurality index using the tissue biological property map and outputting a graphical representation of the tranmurality index map for the purposes of completing lesion creation in a  safer, more efficacious manner with greater chance of transmural lesions and lesser chance of collateral damage when performing an ablation procedure on thin target tissue [0010].
Regarding claim 2, Schwartz’826 in view of Schwartz ‘597 and Fish teaches the limitation of claim 1 and further comprising outputting a graphical representation of the tissue biological property map (Schwartz provides [0158] The image or map may include, for example, a three-dimensional (3D) ultrasound image, MRI image, CT image or the like and Fish provides [0005] the system and method may also display a visual representation indicative of the thickness of the target tissue and provide a visual representation indicative of the depth of the lesion).
Regarding claim 6, Schwartz’826 in view of Schwartz ‘597 and Fish teaches the limitations of claim 1 and wherein outputting a graphical representation of the transmurality index map comprises outputting the graphical representation of the tranmurality index map on a geometric model of the cardiac region to be ablated (Fish [0005] visual representation of transmurality of the lesion [0099] predicted lesion depth calculations may be displaced in concert with a model or image 75of the anatomical structure that is being ablated [0100] superimposeing predicted lesion depth on the image/model 75).
Regarding claim 12, Schwartz ‘826 teaches a method of performing cardiac ablation ([0001] method for planning, simulating and conducting a medical procedure such as a cardiac treatment procedure for treating atrial fibrillation), comprising:
computing [dimensions or features] using tissue thickness information for a cardiac region to be ablated ([0165] the thickness as given by the 3D image of the heart and [0186] steps 110 and 115);
determining one or more of ablation energy level, ablation time, and ablation contact force to achieve a transmural lesion within the cardiac region to be ablated (during planning of the ablation procedure [0165] discusses ablation parameters such as RF power and burn duration for achieving a complete transmural ablation are based on the thickness as given by the 3D image of the heart); and 
delivering ablation energy to the cardiac region to be ablated according to the determined one or more of ablation energy level, ablation time, and ablation contact force (note paragraph [0166]). 
Schwartz ‘826 does not teach adipose tissue content , tissue scar content, tissue fibrosis, or tissue fiber orientation for computing a transmurality index map. 
However, Schwartz ‘597 teaches a device within the same field of invention ([Abstract] the second biological property map is tissue adipose content, tissue scar content, tissue fibrosis , or tissue fiber orientation) providing tissue content , tissue scar content, tissue fibrosis, or tissue fiber orientation ([0216] -[0220] 2D or 3D dielectric map of the region or a portion of the organ is created and optionally displayed to a user [0227] the dataset is associated with additional data, for example, mechanical parameters (e.g., fibrosis map), physiological parameters (e.g., patient ECG patterns, patient body temperature), myocardial fiber orientation data, heart wall thickness data, and other tissue specific parameters). Schwartz ‘597 teaches utilizing inputs such as fibrosis map and heart wall thickness data [0230] to generate simulation based on the data set as part of a pre-planning phase [0223].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compute a parameter using at least two datasets including  tissue thickness information, and adipose tissue content, scar tissue content, tissue fibrosis, or tissue fiber orientation since Schwartz ‘597 provides additional information that would allow for planning of treatments such as ablation treatments [0003]. 
Schwartz ‘826 does not teach a transmurality index map. 
However, Fish provides for a visual representation indicative of the depth of the lesion formed in the target tissue relative to the thickness of the target tissue (i.e provide information regarding the transmurality of the lesion) [0005] and using it with regards to ablation. Furthermore, Fish in [0061] discusses an equation used to calculate a value that is indicative of a predicted depth of a lesion being formed in the tissue. 
The Specification defines the term “transmural lesion” to be “a lesion that extends from the endocardial surface to the epicardial surface, with low voltage amplitude across the thickness of the myocardium.” The term “transmural” is defined as “passing through a wall, as of the body or any hollow structure.” (www.dictionary.com). The term “transmurality” is therefore defined to be the depth at which the lesion is capable of penetrating tissue as broadly as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compute a transmurality index using the tissue biological property map for the purposes of completing lesion creation in a  safer, more efficacious manner with greater chance of transmural lesions and lesser chance of collateral damage when performing an ablation procedure on thin target tissue [0010].
Regarding claim 13, Schwartz’826 in view of Schwartz ‘597 and Fish teaches a limitation of claim 12 and wherein the tissue thickness information is derived from a segmented model of the cardiac region to be ablated (Fish [0005], [0061]).
Regarding claims 8 and 16, Schwartz’826 in view of Schwartz ‘597 and Fish teaches the limitations of claims 1 and 12 further comprising graphically outputting (Schwartz’826 paragraph [0160]-[0161]) the one or more of ablation energy level, ablation time, and ablation contact force (RF power and burn duration [0165] Schwartz’826). 
Regarding claims  4 and 18, Schwartz’826 in view of Schwartz ‘597 and Fish teaches the limitations of claim 3 and 12 and further teaches comprising outputting an iconographic indication of local tissue thickness on a geometric model of an ablation catheter (Schwartz ’826 provides [0161] Display 8 is also used to depict images and/or maps as well as the simulations and planning steps to include graphic representations of medical devices such as sheaths 40, ablation catheters 50, ultrasound imaging catheters 55, etc. and Fish provides Fig. 8A [0005]).
Regarding claim 10, Schwartz’826 in view of Schwartz ‘597 and Fish teaches the limitations of claim 1 wherein receiving a tissue biological property map for a cardiac region to be ablated comprises receiving a segmented model of the cardiac region to be ablated and determining the tissue biological property map from the segmented model (Schwartz ’826 [0165] the thickness as given by the 3D image of the heart and [0158] The image or map may include, for example, a three-dimensional (3D) ultrasound image, MRI image, CT image or the like). 
Regarding claim 19, Schwartz teaches a cardiac ablation control system ([0157] planning, simulating and conducting a cardiac treatment procedure), comprising:
an ablation parameter determination processor configured to:
	receive as input a tissue thickness map for a cardiac region to be ablated (note paragraph [0158]);
	compute [dimensions or features] using the tissue thickness map ([0165] the thickness as given by the 3D image of the heart and [0186] steps 110 and 115); and 
determine one or more ablation parameters selected from the group consisting of ablation energy level, ablation time, and ablation contact force to achieve a transmural lesion in the cardiac region to be ablated (during planning of the ablation procedure [0165] discusses ablation parameters such as RF power and burn duration for achieving a complete transmural ablation are based on the thickness as given by the 3D image of the heart).
Schwartz ‘826 does not teach the second biological property map is tissue adipose content, tissue scar content, tissue fibrosis, or tissue fiber orientation.
However, Schwartz ‘597 teaches a device within the same field of invention ([Abstract] the second biological property map is tissue adipose content, tissue scar content, tissue fibrosis , or tissue fiber orientation) providing more than one tissue biological property map for a cardiac region to be ablated ([0216] -[0220] 2D or 3D dielectric map of the region or a portion of the organ is created and optionally displayed to a user [0227] the dataset is associated with additional data, for example, mechanical parameters (e.g., fibrosis map), physiological parameters (e.g., patient ECG patterns, patient body temperature), myocardial fiber orientation data, heart wall thickness data, and other tissue specific parameters). Schwartz ‘597 teaches utilizing inputs such as fibrosis map and heart wall thickness data [0230] to generate simulation based on the data set as part of a pre-planning phase [0223].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compute further data based on at least two datasets for cardiac ablation since Schwartz ‘597 to provide additional information that would allow for planning of treatments such as ablation treatments [0003]. 
Schwartz ‘826 does not teach a transmurality index map, and outputting a graphical representation of the transmurality index map.
 However, Fish provides for a visual representation indicative of the depth of the lesion formed in the target tissue relative to the thickness of the target tissue (i.e provide information regarding the transmurality of the lesion) [0005] and using it with regards to ablation. Furthermore, Fish in [0061] discusses an equation used to calculate a value that is indicative of a predicted depth of a lesion being formed in the tissue. Fish also provides for tissue biological property map comprises a tissue thickness map [0005] and outputting a graphical representation of the transmurality index map ([0005] visual representation of transmurality of the lesion [0099] predicted lesion depth calculations may be displaced in concert with a model or image 75of the anatomical structure that is being ablated [0100] superimposeing predicted lesion depth on the image/model 75). 
The Specification defines the term “transmural lesion” to be “a lesion that extends from the endocardial surface to the epicardial surface, with low voltage amplitude across the thickness of the myocardium.” The term “transmural” is defined as “passing through a wall, as of the body or any hollow structure.” (www.dictionary.com). The term “transmurality” is therefore defined to be the depth at which the lesion is capable of penetrating tissue as broadly as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compute a transmurality index using the tissue biological property map for the purposes of completing lesion creation in a  safer, more efficacious manner with greater chance of transmural lesions and lesser chance of collateral damage when performing an ablation procedure on thin target tissue [0010].
Regarding claim 21, Schwartz’826 in view of Schwartz ‘597 and Fish teaches the limitations of claim 19 and wherein the ablation parameter determination processor is further configured to graphically output  (note paragraph [0160]) the determined one or more ablation parameters (RF power and burn duration [0165]). 
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2007/0032826) in view of Fish (2011/0144524), Schwartz (2018/0325597), and in further view of Hautvast (2011/0249005).
Regarding claim 7, Schwartz’826 in view of Schwartz ‘597 and Fish teaches the limitations of claim 1 but does not teach wherein outputting a graphical representation of the transmurality index map comprises outputting the graphical representation of the transmurality index map as a bullseye plot.
However, Hautvast teaches viability related measurements that can be displayed in a bull’s eye plot are thickness of viable tissue and transmurality index [0006].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output a graphical representation of the tranmurality index map as a bulls eye plot since the measurement values are color coded and projected on a plane [0004]. 
Regarding claim 14, Schwartz’826 in view of Schwartz ‘597 and Fish  teaches the limitations of claim 12. While Schwartz ‘826 provides for a geometric model of the cardiac region to be ablated (Fig. 3B), it does not wherein outputting a graphical representation of the transmurality index map comprises outputting the graphical representation of the transmurality index map as a bullseye plot.
However, Hautvast teaches viability related measurements that can be displayed in a bull’s eye plot are thickness of viable tissue and transmurality index [0006].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output a graphical representation of the tranmurality index map as a bulls eye plot since the measurement values are color coded and projected on a plane [0004]. 
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2007/0032826) in view of in view of Fish (2011/0144524), Schwartz (2018/0325597),  and in further view of Phillips (2017/0120080).
Regarding claim 9, Schwartz’826 in view of Schwartz ‘597 and Fish teaches the limitations of claim 1. While Schwartz teaches outputting the one or more of ablation energy level, ablation time, and ablation contact force  (note [0165]), it is silent about specifically teaching displaying the values on the geometric model of the cardiac region to be ablated. 
However, Phillips teaches a method within the same field of invention ([0009] a graphical user interface to aid in planning, ablating, and assessing the ablation therapy). Phillips teaches in a desired target region before ablation, the user can display parameters such as energy source, ablation line, zone, depth, width, thickness of the target, lesion path, as well as ablation parameters [0047] [0080]). This allows the user to run a pre-therapy scan to confirm all aspects of the desired width, thickness of the target lesion path, and transmurality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwartz to display a numerical value for the claimed ablation parameters on the geometric model of the cardiac region to be ablated since Phillips teaches this will allow a user to confirm all aspects of a desired lesion [0080]-[0083].
Claim 17 recites the same limitations of claim 9 as previously rejected above. 
Claims 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2007/0032826) in view of in view of Fish (2011/0144524), Schwartz (2018/0325597), as seen in claims 1, 12, and 19, and in further view of Papaioannou (EP 2,719,351).
Regarding claims 11, 15, and 20 Schwartz’826 in view of Schwartz ‘597 and Fish  teaches the limitations of claims 1, 12, and 19. Schwartz does not teach wherein determining one or more of ablation energy level, ablation time, and ablation contact force to achieve a transmural lesion using the computed transmurality index map comprises, given values for two of ablation energy level, ablation time, and ablation contact force, determining a remaining one of ablation energy level, ablation time, and ablation contact force from the computed transmurality index map. 
However, Papaioannou teaches a device within the same field of invention (cardiac ablation and estimating a lesion size for ablation). Papaioannou generally provides that ablation energy level, ablation time, and ablation contact force are correlated with respect to lesion size. Papaioannou provides such a correlation may be used to determine the force needed to generate a desired lesion size for a given power and time interval in an ablation procedure [0036][0039].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed determining for the purposes of generating a desired lesion size for a given power and time interval as well a force that is needed to generate the desired lesion size. 
Response to Arguments
Applicant’s remarks in the response filed on 3/16/2022 has been considered by the Examiner and were persuasive. 
 Upon further consideration of the claims and in view of Applicant’s amendments a new grounds of rejection is set forth over Schwartz (2007/0032826) in view of Fish (2011/0144524), Schwartz (2018/0325597) for claims 1, 12, and 19.  Schwartz ‘826 teaches generating a biological property map comprising a map of tissue thickness to plan, simulate and conduct an ablation procedure but does not teach adipose tissue content, tissue scar content, tissue fibrosis, or tissue fiber orientation for computing a transmurality index map. However, Schwartz ‘597 teaches utilizing inputs such as fibrosis map and heart wall thickness data [0230] to generate simulation based on the data set as part of a pre-planning phase. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794            

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794